EXAMINER'S AMENDMENT


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 




2.	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Ms. Melanie Neely Willis on August 24, 2022.




4.	The Claims have been amended as follows: 
Please cancel claim 10.

2.	(Currently Amended) The engineered polypeptide of claim 1, further comprising 


7.	(Currently Amended) The engineered polypeptide of claim 6, wherein the polypeptide converts substrate compound (2) , (2S)-piperidine-2-carboxylic acid, 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(2)

 to product compound (1) , (2S,5S)-5-hydroxypiperidine-2-carboxylic acid,

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(1)

with at least 2 fold the activity of SEQ ID NO:2, and wherein the amino acid sequence comprises one or more residue differences selected from the group consisting of: X4Q; X4L; X5I; X5L; X24S; X25R; X30P; X66Q; X86S; X92V; X113E; X115E; X150S; X166Q; X151S; X225L; and X270E.

8.	(Currently Amended) The engineered polypeptide of claim 1, wherein the polypeptide converts substrate compound (2), (2S)-piperidine-2-carboxylic acid, 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(2)

 to product compound (1) , (2S,5S)-5-hydroxypiperidine-2-carboxylic acid,

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(1)


 in excess of product compound (1a), (2S,3R)-3-hydroxypiperidine-2-carboxylic acid,

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(1a)

and wherein the amino acid sequence comprises one or more residue differences selected from the group consisting of: X115E; X131Y and X166Q.





	

EXAMINER'S COMMENTS

5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





	REASONS FOR ALLOWANCE	

6.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed “An engineered polypeptide having proline hydroxylase activity, comprising an amino acid sequence that is at least 95% identical to the amino acid sequence set forth in SEQ ID NO: 2, and  having a residue difference at position X103”.  A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention. Thus, the claimed invention is novel and nonobvious over the prior art. 

 


CONCLUSION


7.	Claims 1-9 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-0957. The examiner can normally be reached on Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652